Citation Nr: 1428503	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure in the Republic of Vietnam.

2.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from October 11, 1967 to October 15, 1967 and from December 1967 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2006 rating decision of the RO. 

The Board remanded the case for additional development of the record in May 2011.  

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in March 2011.

The issue of service connection for diabetes mellitus type II is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have peripheral neuropathy of either lower extremity.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by peripheral neuropathy of either lower extremity due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a November 2006 letter that explained how VA could assist the Veteran with the development of his claims.  The November 2006 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability, as well as how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished with respect to the claim of service connection for peripheral neuropathy of the lower extremities and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes VA treatment records, private treatment records, VA examination reports, and a transcript of the March 2011 hearing testimony.  

Additionally, the additional treatment records and VA examination comported with the instructions which were set forth in the Board's May 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

The Veteran contends that he developed peripheral neuropathy of the lower extremities as a result of his military service, including the exposure to herbicides in Vietnam.  

While he also asserts that his claimed peripheral neuropathy is related to his diabetes mellitus, this issue can nonetheless be decided at this juncture because the evidence shows that the Veteran does not have peripheral neuropathy of with lower extremities.  

Absent a showing of current disability, service connection may not be granted, regardless of whether the Veteran ultimately obtains service connection for diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including organic diseases of the nervous system, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

As previously noted, the Veteran reports having peripheral neuropathy of the lower extremities and problems with his legs since service.  Unfortunately, most of his service records, including service treatment records, are missing through no fault of the Veteran. The Board acknowledges its heightened obligation to consider carefully the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The claims file contains VA treatment records as well as treatment records from various private health care providers.  None of these treatment records shows a diagnosis of peripheral neuropathy of the lower extremities.  They do show venous insufficiency of the lower extremities.  However, service connection for chronic venous insufficiency was previously denied by the Board in May 2011.  

The Veteran was also afforded two VA examinations in connection with this claim.  

In connection with a VA examination in April 2008, the examiner determined  that there was no evidence of any deficits of the peripheral nerves and that the motor and sensory function of the lower extremities was normal.  His knee and ankle reflexes were absent, but the examiner attributed this to the Veteran being unable to relax.  

The VA examiner opined at that time that there was no demonstrable pathology related to the claimed condition of peripheral neuropathy.  

The Veteran was again examined by VA in June 2011.  At that time, examination of the lower extremities was normal, and sensory and motor examinations were noted to be normal.  The examiner stated that the Veteran had no neurological findings for a diagnosis of peripheral neuropathy and that it was his opinion that the Veteran did not have peripheral neuropathy.

While the Veteran's assertions that he has problems with his legs are credible, his treatment records suggest that this may be due to the chronic venous insufficiency for which service connection has previously been denied and/or osteoarthritis of the knees that is also documented in the treatment records.  

In any event, it is not due to peripheral neuropathy because the objective evidence, including the two VA examinations was negative for a diagnosis of peripheral neuropathy.  Additionally, there is no evidence that the Veteran has ever been diagnosed with peripheral neuropathy by a medical professional.  

In fact, the Veteran had never clearly articulated why he believed that he had peripheral neuropathy of the lower extremities.  His lay opinion that he has peripheral neuropathy as such is outweighed by the medical evidence, including the opinions expressed in two VA examination reports, indicating that there is no evidence of peripheral neuropathy. 

Insofar as there is no showing of a disability manifested by peripheral neuropathy of either lower extremity, service connection must be denied.  The benefit of the doubt rule does not apply because the weight of the evidence is against the Veteran's claim.


ORDER

Service connection for claimed peripheral neuropathy of the lower extremities is denied.


REMAND

The Veteran asserts that he developed diabetes mellitus as the result of his service in the Republic of Vietnam. He reports serving with the 630th Ordinance Co., 184th Ordinance Battalion, in Qui Nhon, Vietnam and having presumed exposure to herbicides based on this service. 

However, it remains unclear whether the Veteran actually performed active duty in the Republic of Vietnam.  His DD Form 214 reflects that he received the Vietnam Service Medal and the Vietnam Campaign Medal and that he served overseas for over 11 months in "USARPAC."  However, the specific overseas location is not indicated.  

Unfortunately, most of the Veteran's service personnel records and service treatment records are unavailable for review.  The available service personnel records primarily relate to the Veteran's enlistment and separation, but do not show his duty assignments or locations other than his last duty station in the United States. 

The National Personnel Records Center (NPRC) was unable to determine the dates of any in-country service in the Republic of Vietnam.  In the prior remand it was directed that an additional effort be made to obtain the Veteran's personnel records, but no additional records showing units or locations of assignment were obtained.

Significantly, subsequent to the remand, the Veteran submitted statements from A.H. who wrote that he served with the Veteran with the 630th Ordinance Company, 184th Ordinance Battalion, in the Republic of Vietnam.  He also submitted at letter from B.B. who wrote that he and the Veteran left at the same time to go to the Republic of Vietnam, both flying from Charleston, South Carolina to Oakland, California, and then onto Vietnam.  

It does not appear that any effort has been made to verify the Veteran's service in light of the probative lay statements received by these individuals.  The Veteran and A.H. have identified a specific unit with which they claimed to have served in Vietnam during 1968-1969.  An effort should be made to determine whether either's service with this unit can be confirmed by sources other than the Veteran's personnel records.

Additionally, the record is unclear as to whether the Veteran actually suffers from diabetes mellitus.  Diabetes was not diagnosed at either VA examination provided to the Veteran.  The June 2011 examiner opined that lab tests showed that the Veteran did not have diabetes mellitus.  

However, in February 2011 the Veteran's primary care physician wrote a letter indicating that the Veteran was diagnosed with diet controlled diabetes in 2002 and that she had been following him for "borderline diabetes" since then.  

It appears that the Veteran is also being followed at a VA eye clinic to monitor him for possible development of diabetic retinopathy, although a clear diagnosis was not shown in the records. 

The VA examiner did not address the diagnosis made by the Veteran's private physician.  Therefore, an examination should be provided to reconcile the opinions of the Veteran's private physician and the VA examiners.

Given the other needed development, any recent treatment records should also be obtained.  There are no treatment records dated after 2011 in the claims file.  

Accordingly, this remaining matter is REMANDED for the following action:

The AOJ should take appropriate steps to contact the Veteran in order to request that he identify any treatment received for his claimed diabetes mellitus since 2011.  Copies of all identified treatment records should be obtained, to the extent that the Veteran provides appropriate releases.  

Copies of any outstanding VA treatment records also should be obtained and associated with the record.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  The AOJ should take appropriate measures to attempt to verify the service of the Veteran and/or A.H. with the 160th Ordinance Company, 184th Ordinance Battalion, in Qui Nhon, Republic of Vietnam during the 1968-1969 time period.  

3.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed diabetes mellitus.  In doing so, the examiner should discuss the findings of the VA examiners as well as the letter from the Veteran's private physician.  If any tests or studies are needed in order to make this determination, they should be performed.  

After reviewing the entire record, the examiner should also provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that any current diabetes mellitus is due to an event or incident of the Veteran's active service, including any presumed exposure to herbicides during reported service in the Republic of Vietnam.

4.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
 
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


